MMI PRODUCTS, INC.

$50,000,000

13% Series A Senior Subordinated Notes due 2007

 

 

Purchase Agreement

June 28, 2001

 

 

BEAR, STEARNS & CO. INC.

 

 

 

 

 

 

 

MMI PRODUCTS, INC.

$50,000,000

13% Series A Senior Subordinated Notes due 2007

 

 

PURCHASE AGREEMENT

June 28, 2001

New York, New York

BEAR, STEARNS & CO. INC.

245 Park Avenue

New York, New York 10167

Ladies and Gentlemen:

MMI Products, Inc., a Delaware corporation (the "Company"), proposes to issue
and sell to Bear, Stearns & Co. Inc. (the "Initial Purchaser") $50,000,000
aggregate principal amount of its 13% Series A Senior Subordinated Notes due
2007 (the "Series A Notes"), subject to the terms and conditions set forth in
this Purchase Agreement (this "Agreement"). The Series A Notes (as defined
below) will be issued pursuant to an indenture, dated July 6, 2001 (the
"Indenture"), between the Company and U.S. Trust Company of Texas, N.A., as
trustee thereunder (the "Trustee"). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Indenture.

The Company intends to use the proceeds of the sale of the Series A Notes to
repay certain indebtedness as described under "Use of Proceeds" in the Offering
Memorandum (as defined below).

    Issuance of Securities

    . The Company proposes, upon the terms and subject to the conditions set
    forth herein, to issue and sell to the Initial Purchaser an aggregate of
    $50,000,000 principal amount of Series A Notes.

    Upon original issuance thereof, and until such time as the same is no longer
    required under the applicable requirements of the Securities Act of 1933, as
    amended (the "Act"), the Series A Notes (and all securities issued in
    exchange therefor or in substitution thereof) shall bear the following
    legend:

    "THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN
    A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
    SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD
    OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OF AN
    APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THE SECURITY EVIDENCED
    HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION
    FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
    THEREUNDER. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
    BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR
    OTHERWISE TRANSFERRED, ONLY (1)(a) TO A PERSON WHO THE SELLER REASONABLY
    BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
    THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
    (b) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
    SECURITIES ACT, (c) OUTSIDE THE UNITED STATES TO A NON-UNITED STATES PERSON
    IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE SECURITIES
    ACT OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
    REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF
    THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
    REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
    SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
    JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
    TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE
    RESALE RESTRICTIONS SET FORTH IN (A) ABOVE."

    Offering

    The Series A Notes will be offered and sold to the Initial Purchaser
    pursuant to an exemption from the registration requirements under the Act.
    The Company has prepared a preliminary offering memorandum, dated June 18,
    2001 (the "Preliminary Offering Memorandum"), and a final offering
    memorandum, dated June 28, 2001, including those documents filed with the
    Securities and Exchange Commission (the "Commission") pursuant to the
    Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the
    exhibits thereto incorporated by reference therein (collectively, the
    "Incorporated Documents") and attached as Annexes thereto (collectively, the
    "Offering Memorandum"), relating to the Company and the Series A Notes.

    The Initial Purchaser has advised the Company that the Initial Purchaser
    will make offers (the "Exempt Resales") of the Series A Notes on the terms
    set forth in the Offering Memorandum, as amended or supplemented, solely to
    (i) persons whom the Initial Purchaser reasonably believes to be "qualified
    institutional buyers," as defined in Rule 144A under the Act ("QIBs"), and
    (ii) outside of the United States in reliance upon Regulation S under the
    Securities Act ("Regulation S") to non-U.S. persons within the meaning of
    Regulation S (a "Foreign Person," and together with "QIBs," the "Eligible
    Purchasers"). The Initial Purchaser will offer the Series A Notes to such
    Eligible Purchasers initially at a price equal to 100% of the principal
    amount thereof. Such price may be changed at any time without notice.

    Holders (including subsequent transferees) of the Series A Notes will have
    the exchange offer and registration rights set forth in the exchange offer
    and registration rights agreement relating thereto (the "Exchange and
    Registration Rights Agreement"), to be dated the Closing Date (as defined
    below). Pursuant to the Exchange and Registration Rights Agreement, the
    Company will agree to file with the Commission, under the circumstances set
    forth therein, (i) a registration statement under the Act (the "Exchange
    Offer Registration Statement") relating to newly issued 13% Series B Senior
    Subordinated Notes due 2007 or such other series of notes as the Company may
    issue in the event it is unable to issue additional 13% Series B Senior
    Subordinated Notes due 2007 (in either case, the "Series B Notes" and,
    together with the Series A Notes, the "13% Notes") to be offered in exchange
    for the Series A Notes (the "A/B Exchange Offer") and (ii), if required, a
    shelf registration statement pursuant to Rule 415 under the Act (the "Series
    A Note Shelf Registration Statement") relating to the resale by certain
    holders of the Series A Notes. In addition, the Company will agree to use
    reasonable efforts to consummate an offer to each of the holders (including
    subsequent transferees) of 13% Notes for the exchange of such holder's 13%
    Notes for the Company's 11.25% Series B Senior Subordinated Notes due 2007
    (the "Exchange Notes"), on a par for par basis, plus a cash payment equal to
    the present value of the difference between the remaining interest payments,
    excluding accrued and unpaid interest, on the 13% Notes and the Exchange
    Notes from the date of the exchange offer is consummated until April 15,
    2007 calculated using a discount rate equal to the stated interest rate on
    the 13% Notes (the "11.25% Note Exchange Offer" and, together with the A/B
    Exchange Offer, the "Exchange Offers"). The 13% Notes and the Exchange Notes
    to be issued in the 11.25% Note Exchange Offer are collectively referred to
    herein as the "Notes." The Exchange Notes will be issued pursuant to the
    Indenture relating thereto, dated April 16, 1997, as amended (the "11.25%
    Note Indenture"), by and between the Company and U.S. Trust Company of
    Texas, N.A., as trustee thereunder (the "11.25% Note Trustee"). In
    connection with the 11.25% Note Exchange Offer, and pursuant to the Exchange
    and Registration Rights Agreement, the Company will agree to file with the
    Commission, under the circumstances set forth therein, a shelf registration
    statement pursuant to Rule 415 under the Act (the "Exchange Note Shelf
    Registration Statement" and, together with the Exchange Offer Registration
    Statement, and Series A Note Shelf Registration Statement the "Registration
    Statements") relating to the resale by certain holders of Exchange Notes,
    and to use its best efforts to cause the Registration Statements, as
    applicable, to be declared effective and to consummate the A/B Exchange
    Offer, and to use its reasonable efforts to consummate the 11.25% Note
    Exchange Offer. This Agreement, the 13% Notes, the Exchange Notes, the
    11.25% Note Indenture, the Indenture and the Exchange and Registration
    Rights Agreement are hereinafter sometimes referred to collectively as the
    "Operative Documents."

 1. Purchase, Sale and Delivery.

    On the basis of the representations, warranties and covenants contained in
    this agreement, and subject to its terms and conditions, the Company agrees
    to issue and sell to the Initial Purchaser, and the Initial Purchaser agrees
    to purchase from the Company, $50,000,000 aggregate principal amount of
    Series A Notes. The purchase price for the Series A Notes will be $980.00
    per $1,000 principal amount Note.
    
    
    
    Delivery of the Series A Notes shall be made, against payment of the
    purchase price therefor, at the offices of Weil, Gotshal & Manges LLP at 100
    Crescent Court, Suite 1300, Dallas, Texas 75201, or such other location as
    may be mutually acceptable. Such delivery and payment shall be made at 9:00
    a.m., Dallas time, on July 6, 2001 or at such other time as shall be agreed
    upon by the Initial Purchaser and the Company. The time and date of such
    delivery and payment are herein called the "Closing Date."
    
    
    
    One or more Series A Notes in definitive form, registered in the name of
    Cede & Co., as nominee of The Depository Trust Company ("DTC"), for the
    respective accounts of the DTC participants for Morgan Guaranty Trust
    Company of New York, Brussels office, as operator of the Euroclear System
    ("Euroclear"), and Citibank, N.A. and The Chase Manhattan Bank, as operators
    of Clearstream ("Clearstream") having an aggregate amount corresponding to
    the aggregate amount of the Series A Notes sold pursuant to Exempt Resales
    under Regulation S (the "Regulation S Note"), and one or more Series A Notes
    in definitive form, registered in the name of Cede & Co., as nominee of DTC,
    having an aggregate amount corresponding to the aggregate amount of the
    Series A Notes sold pursuant to Exempt Resales to QIBs (the "144A Global
    Note," and together with the "Regulation S Note, the "Global Notes"), shall
    be delivered by the Company to the Initial Purchaser (or as the Initial
    Purchaser directs), against payment by the Initial Purchaser of the purchase
    price therefor, by wire transfer, in same-day funds, to an account
    designated by the Company, provided that the Company shall give at least two
    business days' prior written notice to the Initial Purchaser of the
    information required to effect such wire transfer. The Global Notes shall be
    made available to the Initial Purchaser or its agents for inspection not
    later than 9:30 a.m., New York City time, on the business day immediately
    preceding the Closing Date.
    
    

    Agreements of the Company

    The Company covenants and agrees with the Initial Purchaser as follows:

    To advise the Initial Purchaser promptly and, if requested by the Initial
    Purchaser, confirm such advice in writing, (i) of the issuance by any state
    securities commission of any stop order suspending the qualification or
    exemption from qualification of any Notes for offering or sale in any
    jurisdiction, or the initiation of any proceeding for such purpose by any
    state securities commission or other regulatory authority or (ii) of the
    happening of any event that makes any statement of a material fact made in
    the Preliminary Offering Memorandum or the Offering Memorandum untrue or
    that requires the making of any additions to or changes in the Preliminary
    Offering Memorandum or the Offering Memorandum in order to make the
    statements of material fact therein, in the light of the circumstances under
    which they are made, not misleading. The Company shall make every reasonable
    effort to prevent the issuance of any stop order or order suspending the
    qualification or exemption of any Notes under any state securities or Blue
    Sky laws and, if at any time any state securities commission or other
    regulatory authority shall issue an order suspending the qualification or
    exemption of any Notes under any state securities or Blue Sky laws, the
    Company shall make every reasonable effort to obtain the withdrawal or
    lifting of such order at the earliest possible time.
    
    
    
    To furnish the Initial Purchaser and those persons identified by the Initial
    Purchaser to the Company, without charge, as many copies of the Preliminary
    Offering Memorandum and the Offering Memorandum, and any amendments or
    supplements thereto, as the Initial Purchaser may reasonably request. The
    Company consents to the use of the Preliminary Offering Memorandum and the
    Offering Memorandum, and any amendments and supplements thereto required
    pursuant hereto, by the Initial Purchaser in connection with Exempt Resales.
    
    
    
    Not to amend or supplement the Preliminary Offering Memorandum or the
    Offering Memorandum prior to the Closing Date unless the Initial Purchaser
    shall previously have been advised thereof and shall not have objected
    thereto within a reasonable time after being furnished a copy of such
    amendment or supplement. The Company shall promptly prepare, upon the
    Initial Purchaser's reasonable request, any amendment or supplement to the
    Preliminary Offering Memorandum or the Offering Memorandum that may be
    necessary or advisable in connection with Exempt Resales.
    
    
    
    If, after the date hereof and prior to consummation of any Exempt Resale,
    any event shall occur as a result of which, in the judgment of the Company
    or in the reasonable opinion of counsel for the Company or the Initial
    Purchaser, it becomes necessary or advisable to amend or supplement the
    Preliminary Offering Memorandum or Offering Memorandum in order to make the
    statements of material fact therein, in the light of the circumstances when
    such Offering Memorandum is delivered to an Eligible Purchaser which is a
    prospective purchaser, not misleading, or if it is necessary or advisable to
    amend or supplement the Preliminary Offering Memorandum or Offering
    Memorandum to comply with applicable law, (i) to promptly notify the Initial
    Purchaser and (ii) to promptly prepare an appropriate amendment or
    supplement to such Preliminary Offering Memorandum or Offering Memorandum so
    that the statements of material fact therein as so amended or supplemented
    will not, in the light of the circumstances when it is so delivered, be
    misleading, or so that such Preliminary Offering Memorandum or Offering
    Memorandum will comply with applicable law.
    
    
    
    To cooperate with the Initial Purchaser and counsel for the Initial
    Purchaser in connection with the qualification or registration of the Series
    A Notes under the securities or Blue Sky laws of such jurisdictions as the
    Initial Purchaser may reasonably request and to continue such qualification
    in effect so long as required for the Exempt Resales; provided, however,
    that the Company shall not be required in connection therewith to register
    or qualify as a foreign corporation where it is not now so qualified or to
    take any action that would subject it to service of process in suits or
    taxation, in each case, in any jurisdiction where it is not now so subject.
    
    
    
    Whether or not the transactions contemplated by this Agreement are
    consummated or this Agreement becomes effective or is terminated, to pay all
    costs, expenses, fees and taxes incident to the performance of the
    obligations of the Company hereunder, including in connection with: (i) the
    preparation, printing, filing and distribution of the Preliminary Offering
    Memorandum and the Offering Memorandum (including, without limitation,
    financial statements) and all amendments and supplements thereto required
    pursuant hereto (other than legal fees and expenses of counsel to the
    Initial Purchaser in connection with any of the foregoing), (ii) the
    preparation (including, without limitation, duplication costs) and delivery
    of all preliminary and final Blue Sky Memoranda and all other agreements,
    memoranda, correspondence and all other documents prepared and delivered in
    connection herewith and with the Exempt Resales (including Blue Sky filing
    fees, but excluding legal fees and expenses of counsel to the Initial
    Purchaser in connection with any of the foregoing), (iii) the issuance,
    transfer and delivery by the Company of the Series A Notes to the Initial
    Purchaser, (iv) the qualification or registration of the Notes for offer and
    sale under the securities or Blue Sky laws of the several states (including,
    without limitation, the cost of printing and mailing a Blue Sky Memorandum
    and the reasonable fees and disbursements of counsel for the Initial
    Purchaser relating thereto), (v) furnishing such copies of the Preliminary
    Offering Memorandum and the Offering Memorandum, and all amendments and
    supplements thereto, as may be requested for use in connection with Exempt
    Resales, (vi) the preparation of certificates for the Notes (including,
    without limitation, printing and engraving thereof), (vii) the fees,
    disbursements and expenses of the Company's accountants, (viii) all expenses
    and listing fees in connection with the application for quotation of the
    Notes in the National Association of Securities Dealers, Inc. ("NASD")
    Private Offering, Resales and Trading through Automated Linkages ("PORTAL")
    market (but excluding legal fees and expenses of counsel to the Initial
    Purchaser in connection with the foregoing), (ix) all fees and expenses
    (including fees and expenses of counsel) of the Company in connection with
    the approval of the Notes by DTC for "book-entry" transfer, (x) rating the
    Notes by rating agencies, (xi) the reasonable fees and expenses of the
    Trustee and its counsel, (xii) the performance by the Company of its other
    obligations under this Agreement and the other Operative Documents, (xiii)
    "roadshow" travel and other expenses incurred in connection with the
    marketing and sale of the Notes, and (xiv) the fees, disbursements and
    expenses of the Company's counsel; provided, however, that, except as
    provided in this Section 4(f) or Section 11(d), the Initial Purchaser shall
    pay its own costs and the costs and expenses of its counsel.
    
    
    
    To use the proceeds from the sale of the Series A Notes in the manner
    described in the Offering Memorandum under the caption "Use of Proceeds."
    
    
    
    Not to voluntarily claim, and to resist actively any attempts to claim, the
    benefit of any usury laws against the holders of any Notes.
    
    
    
    To do and perform all things required to be done and performed under this
    Agreement by it prior to or after the Closing Date and to make every
    reasonable effort to satisfy all conditions precedent on its part to the
    delivery of the Series A Notes pursuant to the directions of the Initial
    Purchaser.
    
    
    
    Not to sell, offer for sale or solicit offers to buy or otherwise negotiate
    in respect of any security (as defined in the Act) that would be integrated
    with the sale of the Series A Notes in a manner that would require the
    registration under the Act of the sale to the Initial Purchaser of the
    Series A Notes or to take any other action that would result in the Exempt
    Resales not being exempt from registration under the Act.
    
    
    
    For so long as any of the Notes remain outstanding and during any period in
    which the Company is not subject to Section 13 or 15(d) of the Exchange Act,
    to make available to any holder or beneficial owner of Notes in connection
    with any sale thereof and any prospective purchaser of such Notes from such
    holder or beneficial owner, in each case upon request, the information
    required by Rule 144A(d)(4) under the Act.
    
    
    
    To use its best efforts to cause the A/B Exchange Offer to be made in the
    appropriate form to permit the Series B Notes to be offered in exchange for
    the Series A Notes, and to use its reasonable efforts to cause the 11.25%
    Note Exchange Offer to be made in the appropriate form to permit the
    Exchange Notes to be offered in exchange for the 13% Notes, and in each case
    to comply with all applicable federal and state securities laws in
    connection with the applicable Exchange Offer.
    
    
    
    To make every reasonable effort to effect the inclusion of the Notes in the
    PORTAL market in accordance with the rules and regulations of the NASD,
    relating to trading in the PORTAL market, and to make every reasonable
    effort to obtain approval of the Series A Notes by DTC for "book-entry"
    transfer.
    
    
    
    For so long as any of the Notes remain outstanding, to deliver without
    charge to the Initial Purchaser, as it may reasonably request, promptly upon
    their becoming available, copies of (i) all publicly available reports or
    other publicly available information that the Company shall mail or
    otherwise make available to its security holders and (ii) all reports,
    financial statements and proxy or information statements filed by the
    Company with the Commission or any national securities exchange and such
    other publicly available information concerning the Company including,
    without limitation, press releases.
    
    
    
    Prior to the Closing Date, to furnish to the Initial Purchaser, as soon as
    it has been prepared in the ordinary course by the Company or its
    accountants, as the case may be, copies of any unaudited interim financial
    statements for any period subsequent to the periods covered by the financial
    statements appearing in the Offering Memorandum.
    
    
    
    Not to take, directly or indirectly, any action designed to, or that might
    reasonably be expected to, cause or result in stabilization or manipulation
    of the price of any security of the Company to facilitate the sale or resale
    of the Notes. Except as permitted by the Act and except as contemplated by
    this Agreement and the Other Operative Documents, the Company will not
    distribute any (i) preliminary offering memorandum, including, without
    limitation, the Preliminary Offering Memorandum, (ii) offering memorandum,
    including, without limitation, the Offering Memorandum or (iii) other
    offering material in connection with the offering and sale of the Notes.
    
    
    
    To comply with all of its agreements set forth in this Agreement, the
    Indenture, the Exchange and Registration Rights Agreement and the other
    Operative Documents to which it is a party and all agreements set forth in
    the representation letters of the Company to DTC relating to the approval of
    the Notes by DTC for "book-entry" transfer.
    
    

 2. Representations and Warranties.

    The Company represents and warrants to the Initial Purchaser that:
    
    
    
    The Preliminary Offering Memorandum and the Offering Memorandum have been
    prepared in connection with the Exempt Resales. The Preliminary Offering
    Memorandum as of its date did not and the Offering Memorandum as of its date
    does not and as of the Closing Date will not, and any supplement or
    amendment to either of them as of the date of such supplement or amendment
    will not, contain any untrue statement of a material fact or omit to state
    any material fact required to be stated therein or necessary in order to
    make the statements therein, in the light of the circumstances under which
    they were made, not misleading, except that the representations and
    warranties contained in this paragraph shall not apply to statements in or
    omissions from the Preliminary Offering Memorandum and the Offering
    Memorandum (or any supplement or amendment thereto) made in reliance upon
    and in conformity with information relating to the Initial Purchaser
    furnished to the Company in writing by the Initial Purchaser expressly for
    use therein, as such information is enumerated in Section 9 herein. No stop
    order preventing the use of the Preliminary Offering Memorandum or the
    Offering Memorandum, or any amendment or supplement thereto, or any order
    asserting that any of the transactions contemplated by this Agreement are
    subject to the registration requirements of the Act, has been issued.
    
    
    
    Each of the Incorporated Documents, at the time they were filed with the
    Commission, complied in all material respects with the requirements of the
    Exchange Act and the rules and regulations of the Commission under the
    Exchange Act, no such document when it was filed, and, when read together
    with the other information in the Offering Memorandum, as of its date and at
    the Closing Date, contained an untrue statement of a material fact or
    omitted to state a material fact required to be stated therein or necessary
    to make the statements therein, in the light of the circumstances under
    which they were made, not misleading. There are no contracts, indentures,
    mortgages, loan agreements, leases or other instruments or documents of the
    Company or the Subsidiaries (as defined) that are required to be described
    or referred to in the Incorporated Documents or to be filed as exhibits
    thereto by the Exchange Act or by the rules and regulations thereunder,
    other than those described or referred to therein or filed as exhibits
    thereto.
    
    
    
    The Company and each of MMI Management, Inc., a Delaware corporation,
    Hallett FSC, Inc., a Virgin Islands corporation and MMI Management Services,
    L.P., a Delaware limited partnership (collectively, the "Subsidiaries"), (A)
    has been duly incorporated or formed, as applicable, and is validly existing
    as an entity in good standing under the laws of its jurisdiction of
    incorporation or formation, as applicable, (B) has all requisite power and
    authority to carry on its business as it is currently being conducted and as
    described in the Offering Memorandum and to own, lease and operate its
    properties and (C) is duly qualified and in good standing as a foreign
    entity and authorized to do business in each jurisdiction in which the
    nature of its business or its ownership or leasing of property requires such
    qualification, except where the failure to be so qualified could not
    reasonably be expected to (x) result, individually or in the aggregate, in a
    material adverse effect on the properties, business, results of operations,
    condition (financial or otherwise), or affairs of the Company and the
    Subsidiaries, taken as a whole, (y) interfere with or adversely affect the
    issuance of the Series A Notes pursuant hereto or the Series B Notes or the
    Exchange Notes as contemplated by the Exchange and Registration Rights
    Agreement or (z) in any manner draw into question the validity of this
    Agreement, the other Operative Documents or the transactions described in
    the Offering Memorandum under the caption "Use of Proceeds" (any of the
    events set forth in clauses (x), (y) and (z), a "Material Adverse Effect").
    Other than the Subsidiaries, the Company has no other subsidiaries and does
    not control, directly or indirectly, any other person, including any
    corporation, partnership, limited liability company, joint venture,
    association, joint-stock company, trust or unincorporated organization.
    
    
    
    All of the outstanding capital stock of the Company has been duly
    authorized, validly issued, and is fully paid and nonassessable and was not
    issued in violation of any preemptive or similar rights. On March 31, 2001,
    after giving pro forma effect to the issuance and sale of the Series A Notes
    pursuant hereto and the application of the net proceeds therefrom, the
    Company would have had the capitalization as set forth in the Offering
    Memorandum under the caption "Capitalization," subject to the Notes and
    assumptions included therein.
    
    
    
    There are not currently any outstanding subscriptions, rights, warrants,
    calls, commitments of sale or options to acquire, or instruments convertible
    into or exchangeable for, any capital stock or other equity interest of the
    Company.
    
    
    
    All of the outstanding capital stock of each of the Subsidiaries is owned,
    directly or indirectly, by the Company, free and clear of any security
    interest, claim, lien, limitation on voting rights or encumbrance, except
    for any such security interest, claim, lien, limitation on voting rights or
    encumbrance pursuant to the Amended and Restated Loan and Security
    Agreement, dated as of December 13, 1996, as amended and all such securities
    have been duly authorized, validly issued, and are fully paid and
    nonassessable and were not issued in violation of any preemptive or similar
    rights.
    
    
    
    When the Series A Notes are issued and delivered pursuant to this Agreement,
    none of the Series A Notes will be of the same class (within the meaning of
    Rule 144A under the Act) as securities of the Company that are listed on a
    national securities exchange registered under Section 6 of the Exchange Act
    or that are quoted in a United States automated inter-dealer quotation
    system (within the meaning of Rule 144A under the Act).
    
    
    
    The Company has all requisite corporate power and authority to execute,
    deliver and perform its obligations under this Agreement and each of the
    other Operative Documents to which it is a party and to consummate the
    transactions contemplated hereby and thereby, including, without limitation,
    the corporate power and authority to issue, sell and deliver the Series A
    Notes, and to issue the Series B Notes and the Exchange Notes in exchange
    therefor, as provided herein and therein.
    
    
    
    This Agreement has been duly and validly authorized, executed and delivered
    by the Company and is the legal, valid and binding agreement of the Company,
    enforceable against the Company in accordance with its terms, subject to
    applicable bankruptcy, insolvency, fraudulent conveyance, reorganization or
    similar laws affecting the rights of creditors generally and subject to
    general principles of equity.
    
    
    
    The 11.25% Note Indenture has been duly and validly authorized, executed and
    delivered by the Company and the Trustee, is the legal, valid and binding
    obligation of the Company, enforceable against the Company in accordance
    with its terms, subject to applicable bankruptcy, insolvency, fraudulent
    conveyance, reorganization or similar laws affecting the rights of creditors
    generally and subject to general principles of equity. The 11.25% Note
    Indenture conforms, in all material respects, to the description thereof in
    the Offering Memorandum.
    
    
    
    The Indenture has been duly and validly authorized, and when duly executed
    and delivered by the Company and the Trustee will be the legal, valid and
    binding obligation of the Company, enforceable against the Company in
    accordance with its terms, subject to applicable bankruptcy, insolvency,
    fraudulent conveyance, reorganization or similar laws affecting the rights
    of creditors generally and subject to general principles of equity. The
    Indenture will conform, in all material respects, to the description thereof
    in the Offering Memorandum.
    
    
    
    The Exchange and Registration Rights Agreement has been duly and validly
    authorized by the Company and, when duly executed and delivered by the
    Company and the Initial Purchaser, will be the legal, valid and binding
    obligation of the Company, enforceable against the Company in accordance
    with its terms, subject to applicable bankruptcy, insolvency, fraudulent
    conveyance, reorganization or similar laws affecting the rights of creditors
    generally and subject to general principles of equity. The Exchange and
    Registration Rights Agreement will conform, in all material respects, to the
    description thereof in the Offering Memorandum.
    
    
    
    The Series A Notes and the Series B Notes have been duly and validly
    authorized by the Company for issuance and sale to the Initial Purchaser
    pursuant to this Agreement and, when issued and authenticated in accordance
    with the terms of the Indenture and delivered against payment therefor in
    accordance with the terms hereof and thereof, will be the legal, valid and
    binding obligations of the Company, enforceable against the Company in
    accordance with their terms and entitled to the benefits of the Indenture,
    subject to applicable bankruptcy, insolvency, fraudulent conveyance,
    reorganization or similar laws affecting the rights of creditors generally
    and subject to general principles of equity. The Series A Notes and the
    Series B Notes will conform, in all material respects, to the description
    thereof in the Offering Memorandum.
    
    
    
    The Exchange Notes have been duly and validly authorized for issuance by the
    Company and, when issued and authenticated in accordance with the terms of
    the 11.25% Note Exchange Offer and the 11.25% Note Indenture, will be the
    legal, valid and binding obligations of the Company, enforceable against the
    Company in accordance with their terms and entitled to the benefits of the
    11.25% Note Indenture, subject to applicable bankruptcy, insolvency,
    fraudulent conveyance, reorganization or similar laws affecting the rights
    of creditors generally and subject to general principles of equity. The
    Exchange Notes will conform, in all material respects to the description
    thereof in the Offering Memorandum.
    
    
    
    The Company is not and, after giving effect to the issuance of the Series A
    Notes, will not be (A) in violation of its charter or bylaws, (B) in default
    in the performance of any bond, debenture, note, indenture, mortgage, deed
    of trust or other agreement or instrument to which it is a party or by which
    it is bound or to which any of its properties is subject that could
    reasonably be expected to have a Material Adverse Effect or (C) in violation
    of any local, state, federal or foreign law, statute, ordinance, rule,
    regulation, requirement, judgment or court decree (including, without
    limitation, environmental laws, statutes, ordinances, rules, regulations,
    judgments or court decrees) applicable to it or any of its assets or
    properties (whether owned or leased) that could reasonably be expected to
    have a Material Adverse Effect. To the best knowledge of the Company, there
    exists no condition that, with notice, the passage of time or otherwise,
    would constitute a default under any such document or instrument that could
    reasonably be expected to have a Material Adverse Effect.
    
    
    
    None of (A) the execution, delivery or performance by the Company of this
    Agreement or any of the other Operative Documents to which it is a party,
    (B) the issuance and sale of the Series A Notes and (C) the issuance of the
    Series B Notes and the Exchange Notes in the applicable Exchange Offer as
    contemplated by the Exchange and Registration Rights Agreement, violates,
    conflicts with or constitutes a breach of any of the terms or provisions of,
    or, after giving effect to the Offering, will violate, conflict with or
    constitute a breach of any of the terms or provisions of, or a default under
    (or an event that with notice or the lapse of time, or both, would
    constitute a default), or requires consent under, or results in the
    imposition of a lien or encumbrance on any properties of the Company or the
    Subsidiaries, or an acceleration of any indebtedness of the Company pursuant
    to, (1) the charter or bylaws of the Company or the Subsidiaries, (2) any
    bond, debenture, note, indenture, mortgage, deed of trust or other material
    agreement or material instrument to which the Company or any of its
    Subsidiaries is a party or by which either of them or their respective
    property is or may be bound, all of which material agreements are set forth
    in Exhibit A (other than, in the case of the Loan and Security Agreement
    dated as of December 13, 1996 among the Company, Fleet Capital Corporation,
    as a lender and collateral agent, and Transamerica Business Credit
    Corporation, as amended through the date hereof (the "Senior Bank
    Agreement"), such which will be cured or waived prior to the Closing Date),
    (3) any statute, rule or regulation applicable to the Company, the
    Subsidiaries or any of their respective assets or properties (other than,
    with respect to the 11.25% Note Exchange Offer and the issuance of the
    Exchange Notes, applicable securities laws or the applicable interpretations
    of the staff and the Commission) or (4) any judgment, order or decree of any
    court or governmental agency or authority having jurisdiction over the
    Company (other than, with respect to the 11.25% Note Exchange Offer and the
    issuance of the Exchange Notes, applicable securities laws or the applicable
    interpretations of the staff and the Commission), the Subsidiaries or any of
    their respective assets or properties, except in the case of clauses (2),
    (3) and (4) above, as would not reasonably be expected to have a Material
    Adverse Effect. No consent, approval, authorization or order of, or filing,
    registration, qualification, license or permit of or with (A) any court or
    governmental agency, body or administrative agency or (B) any other person
    is required for (1) the execution, delivery and performance by the Company
    of this Agreement or any of the other Operative Documents (other than the
    Notes) to which it is a party, or (2) the issuance and sale of the Notes and
    the transactions contemplated hereby and thereby, except (i) such as have
    been obtained and made (except as must be obtained and made or as otherwise
    required in or contemplated by the Exchange and Registration Rights
    Agreement) under the Act, the Trust Indenture Act of 1939, as amended (the
    "Trust Indenture Act"), (ii) those in connection with the Senior Bank
    Agreement which will be obtained or waived prior to the Closing Date, (iii)
    such as have been obtained and made under state securities or Blue Sky laws
    and regulations or such as may be required by the NASD, and (iv) those which
    the failure to obtain would not reasonably be expected to have a Material
    Adverse Effect.
    
    
    
    There is (A) no action, suit, investigation or proceeding before or by any
    court, arbitrator or governmental agency, body or official, domestic or
    foreign, now pending or, to the knowledge of the Company, threatened to
    which the Company or any of its Subsidiaries is or may be a party or to
    which the business or property of the Company or any of its Subsidiaries is
    subject, (B) no statute, rule, regulation or order that has been enacted,
    adopted or issued by any governmental agency or that has been proposed by
    any governmental body and (C) no injunction, restraining order or order of
    any nature by a federal or state court or foreign court of competent
    jurisdiction to which the Company or any of its Subsidiaries is or may be
    subject or to which the business, assets, or property of the Company or any
    of its Subsidiaries is or may be subject that, in each case, (1) is required
    to be disclosed in the Preliminary Offering Memorandum and the Offering
    Memorandum and that is not so disclosed or (2) or, if not so disclosed,
    could reasonably be expected to have a Material Adverse Effect.
    
    
    
    No action has been taken and no statute, rule, regulation or order has been
    enacted, adopted or issued by any governmental agency that prevents the
    issuance of the Series A Notes, the Series B Notes or the Exchange Notes,
    subject to, in the case of the Series B Notes and the Exchange Notes,
    applicable securities laws or the applicable interpretations of the staff of
    the Commission, or that prevents or suspends the use of the Offering
    Memorandum; no injunction, restraining order or order of any nature by a
    federal or state court of competent jurisdiction has been issued that
    prevents the issuance of the Notes or prevents or suspends the sale of the
    Notes in any jurisdiction referred to in Section 4(e) hereof; and every
    request of any securities authority or agency of any jurisdiction for
    additional information has been complied with in all material respects.
    
    
    
    Except as could not reasonably be expected to have a Material Adverse
    Effect, there is (A) no unfair labor practice complaint pending against the
    Company or the Subsidiaries nor, to the best knowledge of the Company,
    threatened against it or the Subsidiaries, before the National Labor
    Relations Board, any state or local labor relations board or any foreign
    labor relations board, and no significant grievance or significant
    arbitration proceeding arising out of or under any collective bargaining
    agreement is so pending against the Company or the Subsidiaries or, to the
    knowledge of the Company, threatened against it or the Subsidiaries, (B) no
    significant strike, labor dispute, slowdown or stoppage pending against the
    Company or the Subsidiaries nor, to the best knowledge of the Company,
    threatened against the Company or the Subsidiaries and (C) to the knowledge
    of the Company, no union representation question existing with respect to
    the employees of the Company or the Subsidiaries. Except as could not
    reasonably be expected to have a Material Adverse Effect, to the knowledge
    of the Company, no collective bargaining organizing activities are taking
    place with respect to the Company or the Subsidiaries. Except as could not
    reasonably be expected to have a Material Adverse Effect, neither the
    Company nor any of its Subsidiaries has violated (A) any federal, state or
    local law or foreign law relating to discrimination in hiring, promotion or
    pay of employees, (B) any applicable wage or hour laws or (C) any provision
    of the Employee Retirement Income Security Act of 1974, as amended
    ("ERISA"), or the rules and regulations thereunder.
    
    
    
    The Company and each of its Subsidiaries has been and is in compliance with
    all foreign, federal, state or local law, including common law, statute,
    code, regulation, or similar legally binding requirements relating to the
    protection of human health and safety, the environment or hazardous or toxic
    substances or wastes, pollutants or contaminants ("Environmental Laws")
    except for non-compliance that could not reasonably be expected to have a
    Material Adverse Effect.
    
    
    
    Except as could not reasonably be expected to have a Material Adverse
    Effect, there is no alleged liability, or to the best knowledge of the
    Company, potential liability (including, without limitation, alleged or
    potential liability or investigatory costs, cleanup costs, governmental
    response costs, natural resource damages, property damages, personal
    injuries or penalties) of the Company or the Subsidiaries arising out of,
    based on or resulting from (a) the presence or release into the environment
    of any Hazardous Material (as defined below) at any location, whether or not
    owned by the Company or the Subsidiaries, or (b) any violation or alleged
    violation of any Environmental Law, which alleged or potential liability is
    required to be disclosed in the Offering Memorandum, other than as disclosed
    therein. The term "Hazardous Material" means (i) any "hazardous substance"
    as defined by the Comprehensive Environmental Response, Compensation and
    Liability Act of 1980, as amended, (ii) any "hazardous waste" as defined by
    the Resource Conservation and Recovery Act, as amended, (iii) any petroleum
    or petroleum product, (iv) any polychlorinated biphenyl and (v) any
    pollutant or contaminant or hazardous, dangerous or toxic chemical,
    material, waste or substance regulated under or within the meaning of any
    other law relating to protection of human health or the environment or
    imposing liability or standards of conduct concerning any such chemical
    material, waste or substance.
    
    
    
    Except as could not reasonably be expected to have a Material Adverse
    Effect, the Company and each of its Subsidiaries has such permits, licenses,
    franchises and authorizations of governmental or regulatory authorities
    ("permits"), including, without limitation, permits required under any
    applicable Environmental Laws, as are necessary to own, lease and operate
    its properties and to conduct its business. Except as could not reasonably
    be expected to have a Material Adverse Effect, the Company and each of its
    Subsidiaries has fulfilled and performed all of its obligations with respect
    to such permits and has not received any actual notice, nor is it aware, of
    any proceeding seeking the revocation or termination of any such permit, nor
    is it aware of the existence of any facts which would give any governmental
    or regulatory authority a basis for revoking or terminating any such permit.
    
    
    
    The Company has (A) good and marketable title to all of the material
    properties and material assets described in the Offering Memorandum as owned
    by it, free and clear of all liens and encumbrances, except for such as do
    not materially affect the value of such property or materially interfere
    with its use of such property, and (B) peaceful and undisturbed possession
    under all material leases to which it is a party as lessee, and each of such
    leases is valid and binding on the part of the Company. To the knowledge of
    the Company, no material default by the landlord is existing under any such
    lease, except as could not reasonably be expected to have a Material Adverse
    Effect.
    
    
    
    Except as could not reasonably be expected to have a Material Adverse
    Effect, the Company owns, possesses or has the right to employ all patents,
    patent rights, licenses, inventions, copyrights, know-how (including trade
    secrets and other unpatented and/or unpatentable proprietary or confidential
    information, software, systems or procedures), trademarks, service marks and
    trade names, computer programs, technical data and information
    (collectively, the "Intellectual Property") presently employed by it in
    connection with the businesses now operated by it. The use of the
    Intellectual Property in connection with the business and operations of the
    Company does not infringe on the rights of any person, except as could not
    reasonably be expected to have a Material Adverse Effect.
    
    
    
    All tax returns required to be filed by the Company and the Subsidiaries in
    all jurisdictions have been so filed. All taxes, including withholding
    taxes, penalties and interest, assessments, fees and other charges due or
    claimed to be due from the Company and the Subsidiaries or that are due and
    payable have been paid, other than those being contested in good faith and
    for which adequate reserves have been provided or those currently payable
    without penalty or interest. To the knowledge of the Company, there are no
    material proposed additional tax assessments against the Company or the
    Subsidiaries or its assets or property.
    
    
    
    The Company is not (i) an "investment company" or a company "controlled" by
    an "investment company" within the meaning of the Investment Company Act of
    1940, as amended (the "Investment Company Act").
    
    
    
    There are no holders of securities of the Company, other than the holders of
    the Notes, who by reason of the execution by the Company of this Agreement
    or any other Operative Document or the consummation by the Company of the
    transactions contemplated hereby and thereby, have the right to request or
    demand that the Company register under the Act or analogous foreign laws and
    regulations securities held by them.
    
    
    
    The Company and the Subsidiaries maintain a system of internal accounting
    controls sufficient to provide reasonable assurance that: (A) transactions
    are executed in accordance with management's general or specific
    authorizations; (B) transactions are recorded as necessary to permit
    preparation of financial statements in conformity with generally accepted
    accounting principles and to maintain accountability for assets; (C) access
    to assets is permitted only in accordance with management's general or
    specific authorization; (D) the recorded accountability for assets is
    compared with the existing assets at reasonable intervals and appropriate
    action is taken with respect thereto; and (E) the Company is capable of
    complying with all of the reporting requirements of the Exchange Act and the
    rules and regulations promulgated thereunder.
    
    
    
    The Company maintains insurance covering its properties, operations,
    personnel and business. Such insurance insures against such losses and risks
    as are adequate in accordance with customary industry practice to protect
    the Company and its business. The Company has not received notice from any
    insurer or agent of such insurer that substantial capital improvements or
    other expenditures that are material to the Company will have to be made in
    order to continue such insurance. All such insurance is outstanding and duly
    in force on the date hereof and will remain outstanding and duly in force on
    the terms in effect on the date hereof, subject only to changes made in the
    ordinary course of business, consistent with past practice, which do not,
    singly or in the aggregate, materially alter the coverage thereunder or the
    risks covered thereby or which could not reasonably be expected to have a
    Material Adverse Effect.
    
    
    
    None of the Company, the Subsidiaries or, to the knowledge of the Company,
    any of the officers or directors of the Company or the Subsidiaries, or any
    other person acting on their behalf, has (A) taken, directly or indirectly,
    any action designed to, or that might reasonably be expected to, cause or
    result in stabilization or manipulation of the price of any security of the
    Company to facilitate the sale or resale of the Notes or (B) since the date
    of the Preliminary Offering Memorandum (1) sold, bid for, purchased or paid
    any person any compensation for soliciting purchases of the Notes or (2)
    paid or agreed to pay to any person any compensation for soliciting another
    to purchase any other securities of the Company.
    
    
    
    No registration under the Act of the Series A Notes is required for the sale
    of the Series A Notes to the Initial Purchaser as contemplated hereby or for
    the Exempt Resales assuming (A) that the purchasers who buy the Series A
    Notes in the Exempt Resales are Eligible Purchasers and (B) the accuracy of
    the Initial Purchaser's representations regarding the absence of general
    solicitation in connection with the sale of Series A Notes to the Initial
    Purchaser and the Exempt Resales contained herein. No form of general
    solicitation or general advertising was used by the Company or any of its
    representatives (other than the Initial Purchaser, as to which the Company
    makes no representation or warranty) in connection with the offer and sale
    of any of the Series A Notes in connection with Exempt Resales, including,
    but not limited to, articles, notices or other communications published in
    any newspaper, magazine, or similar medium or broadcast over television or
    radio, or any seminar or meeting whose attendees have been invited by any
    general solicitation or general advertising. No securities of the same class
    as the Series A Notes have been issued and sold by the Company within the
    six-month period immediately prior to the date hereof. With respect to any
    Series A Notes sold to non-U.S. persons in reliance on Rule 903 of
    Regulation S, no offer and sale of any of the Series A Notes in connection
    with Exempt Resales were made by means of any directed selling efforts
    within the meaning of Rule 902(c) of Regulation S. The Company and the
    Subsidiaries have complied and will comply with the offering restrictions
    requirement of Regulation S.
    
    
    
    Each of the Company and the Subsidiaries has delivered all material employee
    pension or benefit plans with respect to which it, or any corporation
    considered an affiliate of the Company or the Subsidiaries within the
    meaning of Section 407(d)(7) of ERISA (an "ERISA Affiliate"), is a party in
    interest or disqualified person. The execution and delivery of this
    Agreement, the other Operative Documents (other than the Exchange Notes) and
    the sale of the Series A Notes to be purchased by Eligible Purchasers and
    the issuance of the Series B Notes and the Exchange Notes as contemplated by
    the Exchange and Registration Rights Agreement will not involve any
    prohibited transaction within the meaning of Section 406 of ERISA or Section
    4975 of the Internal Revenue Code of 1986, as amended. The representation
    made by the Company in the preceding sentence is made in reliance upon and
    subject to the accuracy of, and compliance with, the representations and
    covenants made or deemed made by the Eligible Purchasers as set forth in the
    Offering Memorandum under the caption "Notice to Investors."
    
    
    
    Each of the Preliminary Offering Memorandum and the Offering Memorandum, as
    of its date, and each amendment or supplement thereto, as of its date,
    contains the information specified in, and meets the requirements of, Rule
    144A(d)(4) under the Act.
    
    
    
    Subsequent to the respective dates as of which information is given in the
    Offering Memorandum and up to the Closing Date, except as set forth in the
    Offering Memorandum, (A) none of the Company or the Subsidiaries has
    incurred any liabilities or obligations, direct or contingent, which are
    material, individually or in the aggregate, to the Company, nor entered into
    any material transaction not in the ordinary course of business, in either
    case that would require disclosure in the Offering Memorandum, (B) there has
    not been, singly or in the aggregate, any change or development which could
    reasonably be expected to result in a Material Adverse Effect and (C) there
    has been no dividend or distribution of any kind declared, paid or made by
    the Company on any class of its capital stock.
    
    
    
    None of the execution, delivery and performance of this Agreement, the
    issuance and sale of the Series A Notes, the issuance of the Series B Notes
    and the Exchange Notes pursuant to the applicable Exchange Offer, the
    application of the proceeds from the issuance and sale of the Series A Notes
    and the consummation of the transactions contemplated thereby as set forth
    in the Offering Memorandum, will violate Regulations T, U or X promulgated
    by the Board of Governors of the Federal Reserve System or analogous foreign
    laws and regulations.
    
    
    
    The accountants who have certified or will certify the financial statements
    included or to be included as part of the Offering Memorandum are
    independent accountants. The historical consolidated financial statements of
    the Company and its Subsidiaries comply as to form in all material respects
    with the requirements applicable to registration statements on Form S-1
    under the Act and present fairly in all material respects the financial
    position and results of operations of the Company and its Subsidiaries,
    taken as a whole, at the dates and for the periods indicated. Such financial
    statements have been prepared in accordance with generally accepted
    accounting principles applied on a consistent basis throughout the periods
    presented. The adjusted balance sheet data included in the Offering
    Memorandum have been prepared on a basis consistent with such historical
    statements and give effect to assumptions made on a reasonable basis and
    present fairly in all material respects the historical and proposed
    transactions contemplated by this Agreement and the other Operative
    Documents (other than the issuance of the Exchange Notes). The other
    historical financial information and data included in the Offering
    Memorandum are prepared on a basis consistent with the financial statements
    included in the Offering Memorandum and the books and records of the Company
    and the Subsidiaries.
    
    
    
    None of the Company or the Subsidiaries intends to, nor does either believe
    that it will, incur debts beyond its ability to pay such debts as they
    mature. The present fair saleable value of the assets of the Company exceeds
    the amount that will be required to be paid on or in respect of the existing
    debts and other liabilities (including contingent liabilities) of the
    Company as they become absolute and matured. The assets of the Company do
    not constitute unreasonably small capital to carry out the business of the
    Company as conducted or as proposed to be conducted. Upon the issuance of
    the Series A Notes, the present fair saleable value of the assets of the
    Company will exceed the amount that will be required to be paid on or in
    respect of the existing debts and other liabilities (including contingent
    liabilities) of the Company as they become absolute and matured. Upon the
    issuance of the Series A Notes, the assets of the Company will not
    constitute unreasonably small capital to carry out its business as now
    conducted, including the capital needs of the Company, taking into account
    the projected capital requirements and capital availability.
    
    
    
    Except pursuant to this Agreement and the other Operative Documents, there
    are no contracts, agreements or understandings between the Company or the
    Subsidiaries and any other person that would give rise to a valid claim
    against the Company, the Subsidiaries or the Initial Purchaser for a
    brokerage commission, finder's fee or like payment in connection with the
    issuance, purchase and sale of the Notes.
    
    
    
    There exist no conditions that would constitute a default (or an event which
    with notice or the lapse of time, or both, would constitute a default) under
    any of the Operative Documents.
    
    
    
    Each certificate signed by any officer of the Company and delivered to the
    Initial Purchaser or counsel for the Initial Purchaser shall be deemed to be
    a representation and warranty by the Company to the Initial Purchaser as to
    the matters covered thereby.
    
    The Company acknowledges that the Initial Purchaser and, for purposes of the
    opinions to be delivered to the Initial Purchaser pursuant to Section 8
    hereof, counsel for the Company and counsel for the Initial Purchaser, will
    rely upon the accuracy and truth of the foregoing representations and hereby
    consents to such reliance.
    
    The Initial Purchaser represents, warrants and covenants to the Company and
    agrees that:
    
    
    
    The Initial Purchaser is a QIB, with such knowledge and experience in
    financial and business matters as are necessary in order to evaluate the
    merits and risks of an investment in the Series A Notes.
    
    
    
    The Initial Purchaser (A) is not acquiring the Series A Notes with a view to
    any distribution thereof that would violate the Act or the securities laws
    of any state of the United States or any other applicable jurisdiction and
    (B) will be reoffering and reselling the Series A Notes only to (i) QIBs in
    reliance on the exemption from the registration requirements of the Act
    provided by Rule 144A and (ii) Foreign Persons.
    
    
    
    No form of general solicitation or general advertising has been or will be
    used by the Initial Purchaser or any of its representatives in connection
    with the offer and sale of any of the Series A Notes, including, but not
    limited to, articles, notices or other communications published in any
    newspaper, magazine, or similar medium or broadcast over television or
    radio, or any seminar or meeting whose attendees have been invited by any
    general solicitation or general advertising.
    
    
    
    In connection with the Exempt Resales to QIBs, the Initial Purchaser (A)
    agrees that it will offer to sell the Series A Notes only to, and will
    solicit offers to buy the Series A Notes only from, QIBs who in purchasing
    such Series A Notes will be deemed to have represented and agreed that they
    are purchasing the Series A Notes for their own accounts or accounts with
    respect to which they exercise sole investment discretion and that they or
    such accounts are QIBs, (B) agrees and acknowledges that such Series A Notes
    will not have been registered under the Act and may be resold, pledged or
    otherwise transferred only (x)(I) to a person who the seller reasonably
    believes is a QIB in a transaction meeting the requirements of Rule 144A,
    (II) in a transaction meeting the requirements of Rule 144, (III) outside
    the United States to a foreign person in a transaction meeting the
    requirements of Rule 904 under the Act or (IV) in accordance with another
    exemption from the registration requirements of the Act (and based upon an
    opinion of counsel if the Company so requests), (y) to the Company or (z)
    pursuant to an effective registration statement under the Act and, in each
    case, in accordance with any applicable securities laws of any state of the
    United States or any other applicable jurisdiction and (C) agrees that it
    will, and acknowledges that each subsequent holder is required to, notify
    any purchaser of the security evidenced thereby of the resale restrictions
    set forth in (B) above.
    
    
    
    In connection with the offer and sale of the Series A Notes in reliance on
    Regulation S, the Initial Purchaser represents, warrants and agrees that:
    
    

    (a) The Series A Notes have not been registered under the Act and may not be
    offered or sold within the United States or to, or for the account or
    benefit of, U.S. persons except pursuant to an exemption from, or in
    transactions not subject to, the registration requirements of the Act.

    (b) The Initial Purchaser has offered and sold the Series A Notes, and will
    offer and sell the Series A Notes, (A) as part of its distribution at any
    time and (B) otherwise until 40 days after the later of the commencement of
    the offering of the Series A Notes and the Closing Date, only in accordance
    with Regulation S or Rule 144A or any other available exemption from
    registration under the Act.

    (c) Neither the Initial Purchaser nor any of its affiliates nor any other
    person acting on its or their behalf has engaged or will engage in any
    directed selling efforts (as defined in Regulation S) with respect to the
    Series A Notes, and all such persons have complied and will comply with the
    offering restrictions requirement of Regulation S.

    (d) At or prior to the confirmation of sale of any Series A Notes sold in
    reliance on Regulation S, the Initial Purchaser will have sent to each
    distributor, dealer or other person receiving a selling concession, fee or
    other remuneration that purchases Series A Notes from it during the
    restricted period a confirmation or notice to substantially the following
    effect:

    "The Notes covered hereby have not been registered under the U.S. Securities
    Act of 1933, as amended (the "Securities Act"), and may not be offered or
    sold within the United States or to, or for the account or benefit of, U.S.
    persons (i) as part of their distribution at any time or (ii) otherwise
    until 40 days after the later of the commencement of the offering of the
    Series A Notes and the date of original issuance of the Series A Notes,
    except in accordance with Regulation S or Rule 144A or any other available
    exemption from registration under the Securities Act. Terms used above have
    the meanings given to them by Regulation S."

    (e) Such Initial Purchaser has not and will not enter into any contractual
    arrangement with any distributor with respect to the distribution of the
    Series A Notes, except with its affiliates or with the prior written consent
    of the Company.

    Terms used in this Section 5(b)(v) have the meanings given to them by
    Regulation S.

    The Initial Purchaser understands that the Company and, for purposes of the
    opinions to be delivered to the Initial Purchaser pursuant to Section 8
    hereof, counsel for the Company and counsel for the Initial Purchaser will
    rely upon the accuracy and truth of the foregoing representations and hereby
    consents to such reliance.

 3. Indemnification.

    The Company agrees to indemnify and hold harmless (i) the Initial Purchaser,
    (ii) each person, if any, who controls the Initial Purchaser within the
    meaning of Section 15 of the Act or Section 20(a) of the Exchange Act and
    (iii) the respective officers, directors, partners and employees of the
    Initial Purchaser or any controlling person to the fullest extent lawful,
    from and against any and all losses, liabilities, claims, damages and
    expenses whatsoever (including but not limited to attorneys' fees and any
    and all expenses whatsoever incurred in investigating, preparing or
    defending against any investigation or litigation, commenced or threatened,
    or any claim whatsoever, and any and all amounts paid in settlement of any
    claim or litigation), joint or several, to which they or any of them may
    become subject under the Act, the Exchange Act or otherwise, insofar as such
    losses, liabilities, claims, damages or expenses (or actions in respect
    thereof) arise out of or are based upon any untrue statement or alleged
    untrue statement of a material fact contained in the Preliminary Offering
    Memorandum or the Offering Memorandum, or in any supplement thereto or
    amendment thereof, or arise out of or are based upon the omission or alleged
    omission to state therein a material fact required to be stated therein or
    necessary to make the statements therein, in the light of the circumstances
    under which they were made, not misleading; provided, however, that the
    Company will not be liable in any such case to the extent, but only to the
    extent, that any such loss, liability, claim, damage or expense arises out
    of or is based upon any such untrue statement or alleged untrue statement or
    omission or alleged omission made therein in reliance upon and in conformity
    with written information furnished to the Company by or on behalf of the
    Initial Purchaser expressly for use therein. This indemnity agreement will
    be in addition to any liability which the Company may otherwise have,
    including under this Agreement.
    
    
    
    The Initial Purchaser agrees to indemnify and hold harmless the Company and
    each person, if any, who controls the Company within the meaning of
    Section 15 of the Act or Section 20(a) of the Exchange Act, against any
    losses, liabilities, claims, damages and reasonable expenses whatsoever
    (including but not limited to reasonable attorneys' fees and any and all
    reasonable expenses whatsoever incurred in investigating, preparing or
    defending against any investigation or litigation, commenced or threatened,
    or any claim whatsoever and any and all amounts paid in settlement of any
    claim or litigation), joint or several, to which they or any of them may
    become subject under the Act, the Exchange Act or otherwise, insofar as such
    losses, liabilities, claims, damages or expenses (or actions in respect
    thereof) arise out of or are based upon any untrue statement or alleged
    untrue statement of a material fact contained in the Preliminary Offering
    Memorandum or the Offering Memorandum, or in any amendment thereof or
    supplement thereto, or arise out of or are based upon the omission or
    alleged omission to state therein a material fact required to be stated
    therein or necessary to make the statements therein, in the light of the
    circumstances under which they were made, not misleading, in each case to
    the extent, but only to the extent, that any such loss, liability, claim,
    damage or expense arises out of or is based upon any untrue statement or
    alleged untrue statement or omission or alleged omission made therein in
    reliance upon and in conformity with written information furnished to the
    Company by or on behalf of the Initial Purchaser expressly for use therein;
    provided, however, that in no case shall the Initial Purchaser be liable or
    responsible for any amount in excess of the discounts and commissions
    received by the Initial Purchaser. This indemnity will be in addition to any
    liability which the Initial Purchaser may otherwise have, including under
    this Agreement.
    
    
    
    Promptly after receipt by an indemnified party under subsection (a) or (b)
    above of notice of the commencement of any action, such indemnified party
    shall, if a claim in respect thereof is to be made against the indemnifying
    party under such subsection, notify each party against whom indemnification
    is to be sought in writing of the commencement thereof (but the failure so
    to notify an indemnifying party shall not relieve it from any liability
    which it may have under this Section 6 except to the extent that it has been
    prejudiced in any material respect by such failure or from any liability
    which it may otherwise have). In case any such action is brought against any
    indemnified party, and it notifies an indemnifying party of the commencement
    thereof, the indemnifying party will be entitled to participate therein, and
    to the extent it may elect by written notice delivered to the indemnified
    party promptly after receiving the aforesaid notice from such indemnified
    party, to assume the defense thereof with counsel reasonably satisfactory to
    such indemnified party. Notwithstanding the foregoing, the indemnified party
    or parties shall have the right to employ its or their own counsel in any
    such case, but the fees and expenses of such counsel shall be at the expense
    of such indemnified party or parties unless (i) the employment of such
    counsel shall have been authorized in writing by the indemnifying parties in
    connection with the defense of such action, (ii) the indemnifying parties
    shall not have employed counsel to take charge of the defense of such action
    within a reasonable time after notice of commencement of the action or (iii)
    such indemnified party or parties shall have reasonably concluded that there
    may be defenses available to it or them which are different from or
    additional to those available to one or all of the indemnifying parties (in
    which case the indemnifying party or parties shall not have the right to
    direct the defense of such action on behalf of the indemnified party or
    parties), in any of which events such fees and expenses of counsel shall be
    borne by the indemnifying parties; provided, however, that the indemnifying
    party under subsection (a) or (b) above shall only be liable for the legal
    expenses of one counsel (in addition to any local counsel) for all
    indemnified parties in each jurisdiction in which any claim or action is
    brought. Anything in this subsection to the contrary notwithstanding, an
    indemnifying party shall not be liable for any settlement of any claim or
    action effected without its prior written consent; provided, however, that
    such consent was not unreasonably withheld.
    
    

    Contribution

    In order to provide for contribution in circumstances in which the
    indemnification provided for in Section 6 is for any reason held to be
    unavailable from the Company or is insufficient to hold harmless a party
    indemnified thereunder, the Company, on the one hand, and the Initial
    Purchaser, on the other hand, shall contribute to the aggregate losses,
    claims, damages, liabilities and expenses of the nature contemplated by such
    indemnification provision (including any investigation, legal and other
    expenses reasonably incurred in connection with, and any amount paid in
    settlement of, any action, suit or proceeding or any claims asserted, but
    after deducting in the case of losses, claims, damages, liabilities and
    expenses suffered by the Company any contribution received by the Company
    from Persons, other than the Initial Purchaser, who may also be liable for
    contribution, including Persons who control the Company within the meaning
    of Section 15 of the Act or Section 20(a) of the Exchange Act) to which the
    Company and the Initial Purchaser may be subject, in such proportion as is
    appropriate to reflect the relative benefits received by the Company, on the
    one hand, and the Initial Purchaser, on the other hand, from the offering of
    the Series A Notes or, if such allocation is not permitted by applicable law
    or indemnification is not available as a result of the indemnifying party
    not having received notice as provided in Section 6, in such proportion as
    is appropriate to reflect not only the relative benefits referred to above
    but also the relative fault of the Company, on the one hand, and the Initial
    Purchaser, on the other hand, in connection with the statements or omissions
    which resulted in such losses, claims, damages, liabilities or expenses, as
    well as any other relevant equitable considerations. The relative benefits
    received by the Company, on the one hand, and the Initial Purchaser, on the
    other hand, shall be deemed to be in the same proportion as (i) the total
    proceeds from the offering of Series A Notes (net of discounts but before
    deducting expenses) received by the Company and (ii) the discounts and
    commissions received by the Initial Purchaser. The relative fault of the
    Company, on the one hand, and of the Initial Purchaser, on the other hand,
    shall be determined by reference to, among other things, whether the untrue
    or alleged untrue statement of a material fact or the omission or alleged
    omission to state a material fact relates to information supplied by the
    Company or the Initial Purchaser and the parties' relative intent,
    knowledge, access to information and opportunity to correct or prevent such
    statement or omission. The Company and the Initial Purchaser agree that it
    would not be just and equitable if contribution pursuant to this Section 7
    were determined by pro rata allocation or by any other method of allocation
    which does not take into account the equitable considerations referred to
    above. Notwithstanding the provisions of this Section 7, (i) in no case
    shall the Initial Purchaser be required to contribute any amount in excess
    of the amount by which the discounts and commissions applicable to the
    Series A Notes purchased by the Initial Purchaser pursuant to this Agreement
    exceeds the amount of any damages which the Initial Purchaser has otherwise
    been required to pay by reason of any untrue or alleged untrue statement or
    omission or alleged omission and (ii) no person guilty of fraudulent
    misrepresentation (within the meaning of Section 11(f) of the Act) shall be
    entitled to contribution from any person who was not guilty of such
    fraudulent misrepresentation. For purposes of this Section 7, (A) each
    person, if any, who controls the Initial Purchaser within the meaning of
    Section 15 of the Act or Section 20(a) of the Exchange Act and (B) the
    respective officers, directors, partners, employees, representatives and
    agents of the Initial Purchaser or any controlling person shall have the
    same rights to contribution as the Initial Purchaser, and each person, if
    any, who controls the Company within the meaning of Section 15 of the Act or
    Section 20(a) of the Exchange Act shall have the same rights to contribution
    as the Company, subject in each case to clauses (i) and (ii) of this Section
    7. Any party entitled to contribution will, promptly after receipt of notice
    of commencement of any action, suit or proceeding against such party in
    respect of which a claim for contribution may be made against another party
    or parties under this Section 7, notify such party or parties from whom
    contribution may be sought, but the failure to so notify such party or
    parties shall not relieve the party or parties from whom contribution may be
    sought from any obligation it or they may have under this Section 7 or
    otherwise. No party shall be liable for contribution with respect to any
    action or claim settled without its prior written consent; provided,
    however, that such written consent was not unreasonably withheld.

    Conditions of Initial Purchaser's Obligations

    The obligations of the Initial Purchaser to purchase and pay for the Series
    A Notes, as provided herein, shall be subject to the satisfaction of the
    following conditions:

    All of the representations and warranties of the Company contained in this
    Agreement shall be true and correct on the date hereof and on the Closing
    Date with the same force and effect as if made on and as of the date hereof
    and the Closing Date, respectively. The Company shall have performed or
    complied in all material respects with all of the agreements herein
    contained and required to be performed or complied with by it at or prior to
    the Closing Date.
    
    
    
    The Offering Memorandum shall have been printed and copies distributed to
    the Initial Purchaser not later than 10:00 a.m., New York City time, on the
    day following the date of this Agreement or at such later date and time as
    to which the Initial Purchaser may agree, and no stop order suspending the
    qualification or exemption from qualification of the Series A Notes in any
    jurisdiction referred to in Section 4(e) shall have been issued and no
    proceeding for that purpose shall have been commenced or shall be pending or
    threatened.
    
    
    
    No action shall have been taken and no statute, rule, regulation or order
    shall have been enacted, adopted or issued by any governmental agency which
    would, as of the Closing Date, prevent the issuance of the Series A Notes;
    no action, suit or proceeding shall have been commenced and be pending
    against or affecting or, to the best knowledge of the Company, threatened
    against the Company or the Subsidiaries before any court or arbitrator or
    any governmental body, agency or official that, if adversely determined,
    could reasonably be expected to result in a Material Adverse Effect; and no
    stop order shall have been issued preventing the use of the Offering
    Memorandum, or any amendment or supplement thereto, or which could
    reasonably be expected to have a Material Adverse Effect.
    
    
    
    Since the dates as of which information is given in the Offering Memorandum,
    (i) there shall not have been any material adverse change, or any
    development that is reasonably likely to result in a material adverse
    change, in the capital stock or the long-term debt, or material increase in
    the short-term debt, of the Company or the Subsidiaries from that set forth
    in the Offering Memorandum, (ii) no dividend or distribution of any kind
    shall have been declared, paid or made by the Company on any class of its
    capital stock and (iii) none of the Company or the Subsidiaries shall have
    incurred any liabilities or obligations, direct or contingent, that are
    material, individually or in the aggregate, to the Company and the
    Subsidiaries, taken as a whole, and that are required to be disclosed on a
    consolidated balance sheet or notes thereto in accordance with generally
    accepted accounting principles and are not disclosed on the latest balance
    sheet or notes thereto included in the Offering Memorandum. Since the date
    hereof and since the dates as of which information is given in the Offering
    Memorandum, there shall not have occurred any material adverse change in the
    business, financial condition or results of operations of the Company and
    the Subsidiaries, taken as a whole.
    
    
    
    The Initial Purchaser shall have received a certificate, dated the Closing
    Date, signed on behalf of the Company, in form and substance satisfactory to
    the Initial Purchaser, confirming, as of the Closing Date, the matters set
    forth in paragraphs (a), (b), (c) and (d) of this Section 8.
    
    
    
    The Initial Purchaser shall have received on the Closing Date an opinion,
    dated the Closing Date, in form and substance satisfactory to the Initial
    Purchaser and counsel for the Initial Purchaser, of Weil, Gotshal & Manges
    LLP, counsel for the Company, to the effect set forth in Exhibit B hereto.
    
    
    
    At the time this Agreement is executed and at the Closing Date, the Initial
    Purchaser shall have received from Ernst & Young LLP, independent public
    accountants, dated as of the date of this Agreement and as of the Closing
    Date, customary comfort letters addressed to the Initial Purchaser and in
    form and substance satisfactory to the Initial Purchaser and counsel for the
    Initial Purchaser with respect to the financial statements and certain
    financial information of the Company contained in the Offering Memorandum.
    
    
    
    The Initial Purchaser shall have received an opinion dated the Closing Date,
    in form and substance reasonably satisfactory to the Initial Purchaser, of
    Latham & Watkins, counsel for the Initial Purchaser, covering such matters
    as are customarily covered in such opinions.
    
    
    
    Latham & Watkins shall have been furnished with such documents, in addition
    to those set forth above, as they may reasonably require for the purpose of
    enabling them to review or pass upon the matters referred to in this Section
    8 and in order to evidence the accuracy, completeness or satisfaction in all
    material respects of any of the representations, warranties or conditions
    herein contained as to matters or issues that arise between the date of this
    Agreement and the Closing Date.
    
    
    
    Prior to the Closing Date, the Company shall have furnished to the Initial
    Purchaser such further information, certificates and documents as the
    Initial Purchaser may reasonably request.
    
    
    
    The Company shall have entered into the Indenture and the Exchange and
    Registration Rights Agreement and the Initial Purchaser shall have received
    counterparts, conformed as executed, thereof.
    
    

    All opinions, certificates, letters and other documents required by this
    Section 8 to be delivered by the Company will be in compliance with the
    provisions hereof only if they are reasonably satisfactory in form and
    substance to the Initial Purchaser. The Company will furnish the Initial
    Purchaser with such conformed copies of such opinions, certificates, letters
    and other documents as it shall reasonably request.

    Initial Purchaser's Information

    The Company acknowledges that the statements with respect to the offering of
    the Series A Notes set forth in (a) the last sentence of the cover page
    above the name of the Initial Purchaser; (b) the second sentence of the
    sixth paragraph of text on page i of the Offering Memorandum, concerning the
    terms of the Offering by the Initial Purchaser; (c) the seventh paragraph of
    text on page i of the Offering Memorandum, concerning stabilization by the
    Initial Purchaser; (d) third paragraph of text under the caption "Plan of
    Distribution" in the Offering Memorandum, concerning the terms of the
    Offering by the Initial Purchaser; (e) the fourth sentence of the fifth
    paragraph of text under the caption "Plan of Distribution" in the Offering
    Memorandum, concerning the market making by the Initial Purchaser; (f) the
    sixth paragraph of text under the caption "Plan of Distribution" in the
    Offering Memorandum, concerning stabilization and over-allotment by the
    Initial Purchaser; and (g) the third and fourth sentence of the eighth
    paragraph of text under the caption "Plan of Distribution" in the Offering
    Memorandum, concerning the distribution of the Offering Memorandum
    constitute the only information furnished in writing by the Initial
    Purchaser expressly for use in the Offering Memorandum.

    Survival of Representations and Agreements

    All representations and warranties, covenants and agreements of the Initial
    Purchaser and the Company contained in this Agreement, including the
    agreements contained in Sections 4(f) and 11(d), the indemnity agreements
    contained in Section 6 and the contribution agreements contained in Section
    7, shall remain operative and in full force and effect regardless of any
    investigation made by or on behalf of the Initial Purchaser or any
    controlling person thereof or by or on behalf of the Company or any
    controlling person thereof, and shall survive delivery of and payment for
    the Series A Notes to and by the Initial Purchaser. The representations
    contained in Section 5 and the agreements contained in Sections 4(f), 6, 7
    and 11(d) shall survive the termination of this Agreement, including any
    termination pursuant to Section 11.

 4. Effective Date of Agreement; Termination.

    This Agreement shall become effective upon execution and delivery of a
    counterpart hereof by each of the parties hereto.
    
    
    
    The Initial Purchaser shall have the right to terminate this Agreement at
    any time prior to the Closing Date by notice to the Company from the Initial
    Purchaser, without liability (other than with respect to Sections 6 and 7)
    on the Initial Purchaser's part to the Company if, on or prior to such date,
    (i) the Company shall have failed, refused or been unable to perform in any
    material respect any agreement on its part to be performed hereunder, (ii)
    any other condition to the obligations of the Initial Purchaser hereunder as
    provided in Section 8 is not fulfilled when and as required in any material
    respect, (iii) in the reasonable judgment of the Initial Purchaser, any
    material adverse change shall have occurred since the respective dates as of
    which information is given in the Offering Memorandum in the condition
    (financial or otherwise), business, properties, assets, liabilities,
    prospects, net worth, results of operations or cash flows of the Company,
    other than as set forth in the Offering Memorandum, or (iv)(A) any domestic
    or international event or act or occurrence has materially disrupted, or in
    the opinion of the Initial Purchaser will in the immediate future materially
    disrupt, the market for the Company's securities or for securities in
    general; or (B) trading in securities generally on the New York Stock
    Exchange, the Chicago Board of Options Exchange, the Chicago Mercantile
    Exchange, the Chicago Board of Trade or the Nasdaq National Market shall
    have been suspended or materially limited, or minimum or maximum prices for
    trading shall have been established, or maximum ranges for prices for
    securities shall have been required, on either such exchange, or by such
    exchange or other regulatory body or governmental authority having
    jurisdiction; or (C) a banking moratorium shall have been declared by
    federal or state authorities, or a moratorium in foreign exchange trading by
    major international banks or persons shall have been declared; or (D) there
    is an outbreak or escalation of armed hostilities involving the United
    States on or after the date hereof, or if there has been a declaration by
    the United States of a national emergency or war, the effect of which shall
    be, in the Initial Purchaser's judgment, to make it inadvisable or
    impracticable to proceed with the offering or delivery of the Series A Notes
    on the terms and in the manner contemplated in the Offering Memorandum; or
    (E) there shall have been such a material adverse change in general
    economic, political or financial conditions or if the effect of
    international conditions on the financial markets in the United States shall
    be such as, in the Initial Purchaser's judgment, makes it inadvisable or
    impracticable to proceed with the delivery of the Series A Notes as
    contemplated hereby.
    
    
    
    Any notice of termination pursuant to this Section 11 shall be by telephone,
    telex, telephonic facsimile or telegraph, confirmed in writing by letter.
    
    
    
    If this Agreement shall be terminated pursuant to any of the provisions
    hereof (otherwise than pursuant to clause (iv) of Section 11(b), in which
    case each party will be responsible for its own expenses), or if the sale of
    the Series A Notes provided for herein is not consummated because any
    condition to the obligations of the Initial Purchaser set forth herein is
    not satisfied or because of any refusal, inability or failure on the part of
    the Company to perform any agreement herein or comply with any provision
    hereof, the Company will reimburse the Initial Purchaser for all
    out-of-pocket expenses (including the reasonable fees and expenses of
    Initial Purchaser's counsel) incurred by the Initial Purchaser in connection
    herewith.
    
    

    Notice

    All communications hereunder, except as may be otherwise specifically
    provided herein, shall be in writing and, if sent to the Initial Purchaser
    shall be mailed, delivered, or telexed, telegraphed or telecopied and
    confirmed in writing to Bear, Stearns & Co. Inc., 245 Park Avenue, New York,
    New York 10167, Attention: Corporate Finance Department, telecopy number:
    (212) 272-3092, with a copy to Latham & Watkins, 633 West 5th Street, Suite
    4000, Los Angeles, California 90071-2007, Attention: J. Scott Hodgkins,
    Esq., telecopy number (213) 891-8763; and if sent to the Company shall be
    mailed, delivered or telexed, telegraphed or telecopied and confirmed in
    writing to MMI Products, Inc., 515 West Greens Road, Suite 710, Houston,
    Texas 77067, Attention: Chief Financial Officer, telecopy number: (281)
    876-1648, with a copy to Weil, Gotshal & Manges LLP, 100 Crescent Court,
    Suite 1300, Dallas, Texas 75201-6950, Attention: Michael A. Saslaw, telecopy
    number (214) 746-7777; provided, however, that any notice pursuant to
    Section 7 shall be mailed, delivered or telexed, telegraphed or telecopied
    and confirmed in writing.

    Parties

    This Agreement shall inure solely to the benefit of, and shall be binding
    upon, the Initial Purchaser, the Company and the controlling persons and
    agents referred to in Sections 6 and 7, and their respective successors and
    assigns, and no other person shall have or be construed to have any legal or
    equitable right, remedy or claim under or in respect of or by virtue of this
    Agreement or any provision herein contained. The term "successors and
    assigns" shall not include a purchaser, in its capacity as such, of Notes
    from the Initial Purchaser.

    Construction

    This Agreement shall be construed in accordance with the internal laws of
    the State of New York. TIME IS OF THE ESSENCE IN THIS AGREEMENT.

    Captions

    The captions included in this Agreement are included solely for convenience
    of reference and are not to be considered a part of this Agreement.

    Counterparts

This Agreement may be executed in various counterparts which together shall
constitute one and the same instrument.

(Signature page to follow)

If the foregoing correctly sets forth the understanding between the Initial
Purchaser and the Company please so indicate in the space provided below for
that purpose, whereupon this letter shall constitute a binding agreement among
us.

Very truly yours,

MMI PRODUCTS, INC.

 

By:   /s/ Robert N. Tenczar

 

Name: Robert N. Tenczar

 

Title: Vice President - Finance

 

 

 






 

Accepted and agreed to as of the date first above written:

Bear, Stearns & Co. Inc.

 

 

By: /s/  Douglas R. Speegle

Name: Douglas R. Speegle

Title: Senior Managing Director

EXHIBIT A

Material Agreements

Stockholders' Agreement, dated as of November 12, 1999, among Holding, Citicorp
Venture Capital, Ltd. and the stockholders of Holding whose signatures are found
on the execution page thereof.



Indenture dated as of April 16, 1997 between MMI Products, Inc. and US Trust
Company of Texas, N.A.



Indenture dated as of July 6, 2001 between MMI Products, Inc. and US Trust
Company of Texas, N.A.



Loan and Security Agreement dated as of December 13, 1996 among MMI Products,
Inc., Fleet Capital Corporation ("Fleet"), as a lender and collateral agent, and
Transamerica Business Credit Corporation ("Transamerica"), as amended through
the date hereof.



Employment Agreement dated as of January 1, 2001, by and among MMI Products,
Inc., MMI Management Services LP and Julius S. Burns.



Separation Agreement among MMI Products, Inc., MMI Management Services, L.P. and
Ronald R. Ross, dated as of April 16, 2001.



Stock Repurchase Agreement dated as of November 12, 1999 between Merchants
Metals Holding Company and Julius S. Burns.



Amendment No. 1 to Stock Repurchase Agreement (November 12, 1999) dated as of
January 1, 2001 between Merchant Metals Holding Company and Julius S. Burns.



Stock Repurchase Agreement dated as of November 12, 1999 between Merchants
Metals Holding Company and Robert N. Tenczar.



Stock Repurchase Agreement dated as of November 12, 1999 between Merchants
Metals Holding Company and James M. McCall.



Stock Repurchase Agreement dated as of November 12, 1999 between Merchants
Metals Holding Company and Davy J. Wilkes.



Stock Repurchase Agreement dated as of November 12, 1999 between Merchants
Metals Holding Company and Carl Blonkvist.



Stock Repurchase Agreement dated as of April 28, 2000 between Merchants Metals
Holding Company and Julius S. Burns.



Amendment No. 1 to Stock Repurchase Agreement (April 28, 2000) dated as of
January 1, 2001 between Merchant Metals Holding Company and Julius S. Burns.



Stock Repurchase Agreement dated as of April 28, 2000 between Merchants Metals
Holding Company and James M. McCall.



Stock Repurchase Agreement dated as of April 28, 2000 between Merchants Metals
Holding Company and Robert N. Tenczar.



Amended and Restated Indemnification Agreement, dated as of March 31, 2001,
among the Company, Merchants Metals Holding Company and Julius S. Burns.



Amended and Restated Indemnification Agreement, dated as of March 31, 2001,
among the Company, Merchants Metals Holding Company and Thomas F. McWilliams.



Amended and Restated Indemnification Agreement, dated as of March 31, 2001,
among the Company, Merchants Metals Holding Company and Carl L. Blonkvist.



Amended and Restated Indemnification Agreement, dated as of March 31, 2001,
among the Company, Merchants Metals Holding Company and Robert N. Tenczar.



Amended and Restated Indemnification Agreement, dated as of March 31, 2001,
among the Company, Merchants Metals Holding Company and James M. McCall.



Amended and Restated Indemnification Agreement, dated as of March 31, 2001,
among the Company, Merchants Metals Holding Company and Davy J. Wilkes.



Indemnification Agreement, dated as of March 31, 2001, among the Company,
Merchants Metals Holding Company and Ronald R. Ross.



Indemnification Agreement, dated as of March 31, 2001, among the Company,
Merchants Metals Holding Company and Gary A. Konke.



Indemnification Agreement, dated as of March 31, 2001, among the Company,
Merchants Metals Holding Company and Stuyvesant Comfort.



Asset Purchase Agreement by and between MMI Products, Inc, and National
Wholesale Fence, dated as of June 7, 1999.



Stock Purchase Agreement among MMI Products, Inc., Hallett Wire Products Co., J.
Wells McGiffert and other sellers signatory thereto, dated as of January 25,
2000.



Exchange and Registration Rights dated as of July 6, 2001 among MMI Products,
Inc., and Bear, Stearns & Co., Inc.



Purchase Agreement, dated June 28, 2001, between the Company and the Initial
Purchaser.



The Series A Notes.



EXHIBIT B

Form of Opinion of Weil, Gotshal & Manges LLP

The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted, and, based solely on our review of certified documents
received from the appropriate governmental authorities in each jurisdiction, is
in good standing as a foreign corporation in each of California, Florida,
Indiana, Maryland, North Carolina, Ohio and Texas.



The Company has all requisite corporate power and authority to execute and
deliver the Operative Documents and to perform its obligations thereunder. The
execution, delivery and performance by the Company of each of the Operative
Documents and the consummation by the Company of the transactions contemplated
thereby have been duly authorized by all necessary corporate action on the part
of the Company. The Operative Documents (other than the Series B Notes and the
Exchange Notes) have been duly and validly executed and delivered by the
Company.



The Purchase Agreement (assuming the due authorization, execution and delivery
thereof by the Initial Purchaser) constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity) and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto.



The Series A Notes, when executed by the Company and authenticated by the
Trustee in accordance with the terms of the Indenture and delivered to and paid
for by the Initial Purchaser in accordance with the terms of the Purchase
Agreement, will be legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors' rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).



The 11.25% Note Indenture (assuming the due authorization, execution and
delivery thereof by the 11.25% Note Trustee) constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).



The Indenture (assuming the due authorization, execution and delivery thereof by
the Trustee) constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors' rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).



The Series B Notes have been duly authorized by all necessary corporate action
on the part of the Company. The Series B Notes (assuming the due execution and
delivery thereof by the Company and the authentication by the Trustee in
accordance with the terms of the Indenture), when delivered in exchange for the
Series A Notes in accordance with the terms of the exchange offer contemplated
by the Exchange and Registration Rights Agreement, will be legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to applicable bankruptcy, rehabilitation, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors' rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).



The Exchange Notes have been duly authorized by all necessary corporate action
on the part of the Company. The Exchange Notes (assuming the due execution and
delivery thereof by the Company and the authentication by the 11.25% Note
Trustee in accordance with the terms of the 11.25% Note Indenture), when
delivered in exchange for the Series A Notes in accordance with the terms of the
exchange offer contemplated by the Exchange and Registration Rights Agreement,
will be legal, valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, subject to applicable bankruptcy,
rehabilitation, insolvency, fraudulent conveyance, reorganization, moratorium
and similar laws affecting creditors' rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).



The Exchange and Registration Rights Agreement (assuming the due authorization,
execution and delivery thereof by the Initial Purchaser) constitutes a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors' rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity), and except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto.



The execution, delivery and performance of the Purchase Agreement, the Exchange
and Registration Rights Agreement, the 11.25% Note Indenture (but only with
respect to performance), the Indenture, the Series A Notes, the Series B Notes
and the Exchange Notes (collectively, the "Operative Documents"), the
consummation of the transactions contemplated thereby and compliance by the
Company with the provisions thereof pertaining to the Company will not conflict
with, constitute a default under or violate (i) any of the terms, conditions or
provisions of the Company's certificate of incorporation or bylaws, (ii) any of
the terms, conditions or provisions of any material document, agreement or other
instrument to which the Company is a party or by which the Company is bound, of
which we are aware, (iii) any New York, Delaware corporate, or federal law or
regulation (excluding federal securities laws, as to which no opinion is
expressed in this paragraph 9, and state securities or blue sky laws, as to
which we express no opinion), or (iv) any judgment, writ, injunction, decree,
order or ruling of any court or governmental authority binding on the Company of
which we are aware.



The 11.25% Note Indenture, the Indenture, the Series A Notes and the Exchange
and Registration Rights Agreement conform, and the Series B Notes and the
Exchange Notes (when issued in accordance with the terms of the Indenture and
the 11.25% Note Indenture, as applicable, and the Exchange and Registration
Rights Agreement) will conform, in all material respects as to legal matters to
their respective descriptions contained in the Offering Memorandum under the
heading "Description of Notes."



The Company is not, and, as a result of the consummation of the transactions
contemplated by the Offering Memorandum, will not be, an "investment company"
within the meaning of the Investment Company Act of 1940.



The documents incorporated by reference in the Offering Memorandum to the date
hereof under the heading "Documents Incorporated by Reference" in the Offering
Memorandum (except for the financial statements and the notes thereto and the
other financial, statistical and accounting data incorporated by reference in
the Offering Memorandum, as to which we express no opinion) complied as to form
as of their respective dates in all material respects with the requirements of
the Exchange Act, and the rules and regulations thereunder.



No registration under the Act of the Series A Notes is required for the sale of
the Series A Notes to the Initial Purchaser as contemplated hereby or for the
Exempt Resales assuming: (A) that the Initial Purchaser is a QIB, (B) that the
purchasers who buy the Series A Notes in the Exempt Resales are either QIBs, a
limited number of "accredited investors" (as defined in Rule 501(a) under the
Act) or non-U.S. persons pursuant to Regulation S, (C) the accuracy of the
Initial Purchaser's representations regarding the absence of general
solicitation in connection with the sale of Series A Notes to the Initial
Purchaser and the Exempt Resales contained in the Purchase Agreement, (D) the
accuracy of the Company's representations in the Purchase Agreement, (E) that
the certificates representing the Series A Notes bear the legends contemplated
by the Indenture and (F) receipt by the purchasers to whom the Initial Purchaser
initially resells the Series A Notes of a copy of the Offering Memorandum at or
prior to the delivery of confirmation of sale.



All of the outstanding shares of the Company's capital stock are duly
authorized, validly issued, fully paid and nonassessable and, to our knowledge,
are owned of record and beneficially solely by Merchant Metals Holding Company.



The 11.25% Note Indenture has been qualified under the Trust Indenture Act.



Following the issuance and delivery of the Series A Notes pursuant to the
Purchase Agreement, no Series A Note will be of the same class (within the
meaning of Rule 144A under the Act) as any security of the Company that is
listed on a national securities exchange registered under Section 12 of the
Exchange Act or that is quoted in a United States automated inter-dealer
quotation system.



The Offering Memorandum, as of its date, and each amendment or supplement
thereto made prior to the Closing Date, as of its date (except for the financial
statements, including the notes thereto, and supporting schedules and other
financial, statistical and accounting data included therein or omitted
therefrom, as to which no opinion is herein expressed), contains the information
specified in Rule 144A(d)(4) under the Act.



Assuming the proceeds from the sale of the Series A Notes are applied as
described in the Offering Memorandum, none of the execution, delivery and
performance of the Purchase Agreement, the issuance and sale of the Series A
Notes, the application of the proceeds from the issuance and sale of the Notes,
the issuance of the Exchange Notes and the consummation of the transactions
contemplated thereby as set forth in the Offering Memorandum, will violate
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System.



To our knowledge, there are no outstanding options, warrants, calls,
subscriptions, rights, or commitments obligating the Company to issue any shares
of its capital stock or any securities convertible into or evidencing the right
to purchase or subscribe for any shares of such stock.



The Indenture conforms in all material respects as to legal matters with the
requirements of the Trust Indenture Act.



To our knowledge, there are no legal or governmental proceedings pending or
threatened against the Company or any of the Subsidiaries, other than those
legal or governmental proceedings referred to in the Offering Memorandum and
other than claims, lawsuits and other proceedings which in the opinion of the
Company should not have a material adverse effect.



Except as set forth in the Exchange and Registration Rights Agreement, to our
knowledge, there are no holders of securities of the Company who, by reason of
the execution by the Company of the Purchase Agreement or any other Operative
Document or the consummation by the Company of the transactions contemplated
hereby and thereby, have the right to request or demand that the Company
register under the Act, or analogous foreign laws and regulations, securities
held by them.



No consent, approval, waiver, license or authorization or other action by or
filing with any New York, Delaware corporate or federal governmental authority
is required in connection with the execution and delivery by the Company of the
Operative Documents or the consummation by the Company of the transactions
contemplated thereby, or the issuance and sale by the Company of the Notes as
provided in the Purchase Agreement, except for (a) federal securities laws (as
to which we express no opinion in this paragraph 24) and state securities or
blue sky laws (as to which we express no opinion) and (b) those already obtained
and which are in full force and effect.

